Citation Nr: 1724775	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  06-08 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for minimal hallux valgus and bunion of the right first toe.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for a right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 through August 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2007, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Notably, testimony at this hearing did not address the Veteran's right first toe and bilateral hearing loss disabilities.

In June 2008, these matters, among others, were remanded for further development, to include VA examinations for the issues that were currently before the Board, and for an issuance of a statement of the case (SOC) for the issues that the Board identified that the Veteran had submitted a timely notice of disagreement (NOD).  

In July 2013, the RO issued a SOC with regards to the Veteran's right first toe, bilateral hearing loss, cervical spine, and left foot disabilities.  The Veteran subsequently filed a timely substantive appeal in July 2013.  As such, these issues are now properly before the Board.  The July 2013 substantive appeal included a request by the Veteran for a Board hearing.  However, in November 2013, the Veteran withdrew his request for the hearing and requested that his case be forwarded to the Board.  Accordingly, no hearing was held concerning these issues.

As previously noted above, several other issues were remanded in June 2008.  However, as the RO granted service connection for a lumbar spine disability, irritable bowel syndrome, chronic sinusitis, bilateral scrotal hematoma, gastroesophageal reflux disease, peptic ulcer disease, and bilateral tinea pedis in an October 2013 rating decision, these issues are no longer before the Board.

In January 2016, the Board adjudicated various issues then on appeal, including the increased rating claims for the right and left knee disabilities.  Additionally, the Board reopened the Veteran's claim for service connection for bilateral hearing loss and remanded that claim as well as the claim for an increased rating for a right toe disability.

The Veteran appealed the Board's January 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016, the Court approved Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs, which partially vacated the Board's January 2016 decision to the extent that it denied the Veteran's right and left knee increased rating claims and remanded these matters to the Board.  The case now returns to the Board following the Court's order.

Except for the issue decided herein, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's minimal hallux valgus and bunion of the right first toe is asymptomatic.

2.  For the entire appeal period, the Veteran's minimal hallux valgus and bunion of the right first toe does not result in or involve flatfoot, weak foot, claw foot or pes cavus, metatarsalgia or Morton's disease, hallux rigidus, hammer toe, malunion/nonunion of tarsal/metatarsal bones, or surgery with resection of the metatarsal head, and does not approximate amputation with removal of the metatarsal head.


CONCLUSION OF LAW

The criteria for compensable rating for minimal hallux valgus and bunion of the right first toe have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.71a, Diagnostic Code 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by the application of a Schedule for Rating Disabilities, which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

At all times pertinent to this appeal, the Veteran's minimal hallux valgus and bunion of the right first toe (right toe disability) has been rated as noncompensable under Diagnostic Code (DC) 5280.

The Board further notes that the Veteran's claim for service connection for bilateral pes planus was denied in its January 2016 decision.  Because that claim has already been adjudicated, evidence related to that condition is irrelevant to the Veteran's right toe disability and will not be addressed herein.

Under DC 5280 for unilateral hallux valgus, a 10 percent rating is assigned if operated with resection of metatarsal head, or if severe and equivalent to amputation of the great toe.  See 38 C.F.R. § 4.71a, DC 5280 (2016).

The Board has reviewed all pertinent evidence of record, the most salient of which is summarized below.  

All VA and non-VA treatment records pertinent to this appeal were carefully reviewed.  Of the very few medical records noting complaints of foot pain, none attributed such pain to the Veteran's right toe disability, and if anything, these records suggested that such foot pain was due to pes planus, or flat feet.

In May 2009, the Veteran underwent VA examination of his feet and knees.  He reported that he was unable to run and had difficulty with prolonged standing and walking.  Examination of the feet revealed good range of motion of the toes and no tenderness over the metatarsophalangeal joints.  Contemporaneous x-rays revealed minimal hallux valgus deformity with no significant abnormality demonstrated.

In July 2011, the Veteran underwent VA examination of his feet.  He reported that his feet swell and get tired and sore, although he had no complaints of specific foot pain and denied that he wears any braces or orthotics. 

Physical examination revealed normal gait and flat feet but no breakdown sores, tenderness, or deformity of the feet.  Contemporaneous x-rays of the feet showed right hallux valgus and degeneration of the first metatarsophalangeal.  The examiner diagnosed the Veteran with flat feet, concluding that his "current foot disorders are in no way related to his right first toe disorder."  The examiner further found that the Veteran has flat feet but that they were asymptomatic.  

In August 2016, the Veteran underwent VA examination to assess the severity of his right toe disability.  He reported complaints of bilateral foot pain since 1995 and also stated that he uses arch supports.  The Veteran denied right toe flare-ups and functional impairment resulting from his right toe disability.

Physical examination revealed right hallux valgus, but no pain or limited range of motion on exam.  In fact, the examiner determined that range of motion of the right metatarsophalangeal joint was normal.  There was no objective evidence of Morton's neuroma (Morton's disease) and metatarsalgia, hammer toe, hallux rigidus, acquired pes cavus, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries or conditions.  The examiner also indicated that the Veteran had not undergone any right foot surgery.  Slight pain was noted but only upon palpation of the arch of the right foot.  The examiner determined that there were no contributing factors of disability for the right foot resulting in functional loss.  The Veteran also denied pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the right foot is used repeatedly over a period of time, and he denied functional loss during flare-ups (in fact, as indicated above, he denied right toe flare-ups altogether).  No other pertinent physical findings, complications, conditions, signs, symptoms and scars were found.  Diagnostic testing generally revealed degenerative arthritis of the right foot and moderate to severe right bunion deformity with lateral joint subluxation and joint space narrowing.  The examiner found that the Veteran's right toe disability had no functional impact, concluding that his right hallux valgus was entirely asymptomatic.

The Board finds that, for the entire appeal period, Veteran's right toe disability is asymptomatic.  The Veteran has specifically denied right toe pain and denied flare-ups of this disability.  Both of the July 2011 and August 2016 VA examinations were silent for any complaints or reports by the Veteran of other compensable right toe disability symptomatology.  Additionally, neither VA examiner found any objective indications of right toe related problems nor symptoms adversely affecting the Veteran or that would otherwise result in any impairment to the Veteran.  Although diagnostic reports showed right hallux valgus (noted as moderate to severe at the August 2016 VA examination) and degeneration of the first metatarsophalangeal joint, these features, regardless of any other significance they might have, have not been shown to result in any right toe symptomatology.  Moreover, there is no evidence that the Veteran underwent any surgery for his right toe disability.  Therefore, there is no basis to award a compensable rating under DC 5280 or DC 5281 at any point during this appeal.

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the feet.  As noted above, diagnostic reports reveal mild degenerative changes at the right first metatarsophalangeal.  Nevertheless, the Board is unable to award a 10 percent rating for the Veteran's right toe disability because there have been no objectively confirmed findings of limitation of motion or other symptomatology.  See 38 C.F.R. § 4.71a, DC 5003 (2016).  There is also no evidence of weak foot, pes cavus, metatarsalgia or Morton's disease, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones; therefore, consideration of DC 5277 through DC 5283 are not warranted.  Furthermore, the Board notes that DC 5284 for foot injuries is not applicable here because the Veteran's right toe disability did not result from any actual injury to this foot.  See Yancy v. McDonald, 27 Vet. App. 484, 491 (2016) (finding the application of DC 5284 limited to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions).  However, even if it did, a compensable rating would not be warranted because the Veteran's right toe disability, being asymptomatic, could not be considered to be a moderate, moderately severe, or severe foot injury under that rating code.

As noted above, the Veteran's service connection claim for bilateral pes planus (flatfeet) was denied by the Board in a January 2016 decision.  Accordingly, this disability is no longer on appeal.  But even if the Board were to consider this condition, there is no evidence in the record showing any relationship between his service connected right toe disability and flat feet or that his right toe disability manifests in flat feet.  Therefore, there is no basis for a rating under DC 5276 (flatfoot).

Consistent with Yancy v. McDonald, 27 Vet. App. 484 (2016), the Board is not obligated to analyze whether extraschedular referral (either on an individual or collective basis) is warranted in all cases.  The Board must discuss extraschedular ratings only if the issue is argued or raised by the record.  However, as the issue is neither raised by the record or argued by the Veteran, no such analysis is necessary

Finally, the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a claim for a TDIU based solely on his service-connected right and left knee disabilities.  In September 2015, the AOJ awarded the Veteran a TDIU, effective March 17, 2015, due to his service-connected knee and back disabilities.  Regardless, the relevant evidence of record concerning his right toe disability shows that the Veteran was not rendered unemployable by such disability, and he has not maintained that his is unemployable due to this disability.  Therefore, the question of entitlement to TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

A compensable rating for the Veteran's minimal hallux valgus and bunion of the right first toe is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appeal so that every possible consideration is afforded to the Veteran.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

In an October 2016 JMR approved by the Court, the portion of the Board's January 2016 decision denying the Veteran's claims for an increased rating for his service-connected right and left knee disabilities was vacated because the Board did not provide sufficient reasons and bases for its determination that the August 2015 VA examination was sufficient.  Specifically, the August 2015 VA examiner determined that the Veteran experienced right and left knee flare-ups which resulted in functional impairment due to pain and lack of endurance, but the examiner declined to estimate such impairment in terms of range of motion because doing so would be "speculative - cannot say."  Although the Board found that the August 2015 VA examination was adequate, explaining that the examiner provided "clear conclusions with supporting data as well as reasoned medical explanations connecting the two," the Court agreed that the Board did not specifically address or explain how or why the examiner's unsupported, conclusory opinion-that it would be speculative to describe any resulting impairment in terms of range of motion-was adequate for judicial review.  Additionally, the Court agreed that the Board did not provide sufficient reasons and bases for its determination that Veteran was not entitled to a separate rating for his right and left knee disabilities under DC 5258, given the presence of potentially favorable evidence in the record.

Upon review of the record, the Board finds that remand is warranted to obtain an addendum opinion from the August 2015 VA examiner so that the examiner may (1) provide an estimate describing the functional impact of the Veteran's right and left knee flare-ups in terms of range of motion, or (2) if no estimate can be provide, to provide a sufficiently detailed explanation as to why none could be offered or that it would be speculative to do so.

Additionally, the Board finds that remand is warranted to obtain an examination concerning the Veteran's claimed bilateral hearing loss.  In January 2016, the Board remanded the bilateral hearing loss claim in order to provide the Veteran with a VA audiological examination.  In July 2016, the AOJ obtained a VA medical opinion concerning the Veteran's bilateral hearing loss, but no examination was conducted.  The July 2016 VA examiner reviewed the record and opined that "[w]ithout a review of the separation audiogram, this examiner cannot state whether subsequent audiograms after 1-13-93 showed any significant [sic] changes in hearing when compared to the 7-1-77 audiogram.  VBA should locate the separation audiogram and send for this examiner to review."  

The Board finds such opinion to be inadequate for the same reasons it found the July 2011 VA examination to be inadequate.  As previously explained in the January 2016 remand, the fact that hearing loss was not identified during service is not fatal to a claim for service connection.  A veteran may establish direct service connection for a hearing loss disability, which initially manifested several years after separation from service, by showing evidence of a current hearing loss disability and a causal relationship to active duty service. See Hensley v. Brown, 5 Vet. App. 155   (1993); see also 38 C.F.R. § 3.303 (d).  Therefore, a showing of normal hearing at the last noted in-service audiogram is not sufficient to provide the sole basis for a denial of a claim for service connection for bilateral hearing loss absent any other rationale.  Accordingly, a remand is required to obtain a new examination and opinion regarding the Veteran's claimed bilateral hearing loss and its relationship to service.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the August 2015 VA examination of the Veteran's left and right knees, or suitable substitute if that examiner is unavailable.  As noted above, the Board finds that this remand is required to obtain an addendum opinion from the August 2015 VA examiner so that the examiner may 
(1) provide an estimate describing the functional impact of the Veteran's right and left knee flare-ups in terms of range of motion, or 
(2) if no estimate can be provide, to provide a sufficiently detailed explanation as to why none could be offered or that it would be speculative to do so.

A complete rationale must be provided for all opinions offered, and the Veteran's lay assertions must be considered and discussed when formulating an opinion.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

2.  Schedule the Veteran for a VA audiological evaluation to ascertain the nature and likely etiology of his bilateral hearing loss.  The entire claims file (paper and electronic) must be made available for the examiner to review and the examiner must discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  As noted above, the fact that hearing loss was not identified during service is not fatal to a claim for service connection.  A veteran may establish direct service connection for a hearing loss disability, which initially manifested several years after separation from service, by showing evidence of a current hearing loss disability and a causal relationship to active duty service. See Hensley v. Brown, 5 Vet. App. 155   (1993); see also 38 C.F.R. § 3.303 (d).  Therefore, a showing of normal hearing at the last noted in-service audiogram is not sufficient to provide the sole basis for a denial of a claim for service connection for bilateral hearing loss absent any other rationale.  

The examiner must answer the following:

(a) If the Veteran has a current diagnosis of hearing loss, as defined by 38 C.F.R. § 3.385, is it at least as likely as not (50 percent probability or greater), that his hearing loss is related to his military service, to include any in-service noise exposure?

In formulating the opinion, the examiner must discuss the Veteran's history of noise exposure during and after service and must comment on the effects of any such exposure on his hearing loss.  The examiner must also discuss the Veteran's lay assertions.  The examiner must provide a complete and thorough rationale for all conclusions reached.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

3.  After completing the above actions, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


